Christianson, J.
(dissenting). I concurred in tbe opinion in Soules v. Northern P. R. Co. 34 N. D. 7, L.R.A.1917A, 501, 157 N. W. 823, as I believed that under the evidence in that case it was for the jury to say whether the defendant was negligent in constructing its culvert; whether the flooding of the premises involved in that case was occasioned by the inadequacy of such culvert; and also whether the storm was of an unusual and unprecedented character. The evidence in the present case, however, is in many particulars different from that adduced in the Soules Case. In the Soules Case there was evidence of the amount of rainfall during a nine-hour period only. 34 N. D. 28. In this case the evidence shows that 2.6 inches of rain fell from the time the stoma commenced (about 1 o’clock a. m.) until 6 o’clock a. m. The worst part of the storm was over about 4 o’clock, although it rained somewhat between then and 6 o’clock. The water stopped running into the hotel around 4 o’clock.
1 In this case there is, also, a far stronger showing as to the adequacy of the culvert. The elements of uncertainty with respect to the surrounding conditions which existed in the Soules Case do not exist here. The testimony of three civil engineers of unquestioned competency and integrity (including a former state engineer of this state) shows that the culvert was adequate, not only to take care of all the rain which fell, but was adequate to take care of a rainfall of 2-J inches if it all fell in fifteen minutes. While it is true that, as a general rule, the testimony of experts is not necessarily conclusive upon the jury and may be disregarded, there are certain facts which have been established by experiments and observation, and certain deductions based upon past experience, which are accepted as the best evidence of the matters to which they relate. The testimony of witnesses contradicting almanacs, tables of logarithms, or interest tables, would hardly be held to raise an issue of fact as to any question on which the witnesses differed from the almanac or such tables. Now, would the testimony of a witness based upon his feelings and observation as to heat and cold be deemed sufficient to overcome the registrations of a thermometer of conceded or proven accuracy? The testimony of the engineers in this case is based upon measurements which they made of the drain basin, the slope of the ground, and the size of the culvert. These are not matters of uncertainty. They are established as absolute facts. There is, of *151■course, no difficulty in determining how much rain will fall in a given area where there is a rainfall of 2.6 inches. Nor is there any serious difficulty in determining how much water can run through a culvert of .a given size placed at a certain angle, during a given time. These matters can be established by computation based upon certain well-established physical laws. There is no contention that the computations made and testified to by the engineers in this case are inaccurate or based upon inaccurate premises.
In my mind there is no question of fact in this case upon which reasonable men can differ. The evidence shows that the culvert in question received actual tests as to its capacity on various occasions, among others on June 26, 1915, when 1.16 inches of rain fell in half an hour. During this rain although the high water came up over the sidewalk in front of Soules & Butler’s store and within 5 feet of their building, ■still the culvert was never forced to more than one third of its capacity, .and during this storm the elevation of water was greater in the street in front of Soules & Butler’s store than at the entrance to the culvert, viz., 99.15 inches at the Soules & Butler’s store and only 96.3 inches at the culvert. The unimpeached testimony of the engineers based upon the physical facts in the ease, and such physical facts themselves, in my opinion, clearly show that the overflow was not caused by the inadequacy of the culvert. In fact they' fully bear out the contention of •Judge Kobinson that “had there been no embankment the water would have piled up just the same and would have run over the curbing and •into the unprotected basemént.”